Citation Nr: 1812532	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-67 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from April 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the Veteran's claim to allow VA to fully satisfy its duty to assist the Veteran in the development of his claim.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  As part of its duties to assist, VA must make reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran is treated for his gastrointestinal symptoms by a private treatment provider at the University of California, Irvine, including as recently as July 2017.   However, the most recent clinical records from this health care provider are from November 2015.  Accordingly, VA must make reasonable attempts to obtain these recent and relevant private treatment records.

In the course of his appeal, the Veteran was also provided an April 2017 medical examination to evaluate his claim.  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate for VA purposes, an examination must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Regrettably, it appears that the April 2017 medical examination appears to rest on an inaccurate understanding of the Veteran's gastrointestinal treatment history.  Specifically, the clinician who performed that examination reported that the Veteran did not require continuous medication for control of his intestinal condition.  However, VA treatment records indicate that the Veteran has been prescribed and using balsalazide throughout the current appellate period to treat his colitis-related symptoms.  The Veteran has specifically contended that his condition deserves a higher evaluation and has explicitly argued that, without this medication, his ulcerative colitis would warrant a 100 percent rating.  As the April 2017 medical examination report appears to misstate the Veteran's treatment history with respect to the disability currently on appeal, the Board finds that it is inadequate and must return the report for corrective action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and authorize release for any private treatment records that relate to his service-connected ulcerative colitis, to include at University of California, Irvine.  Make reasonable efforts to obtain treatment records from any provider for which the Veteran has authorized release and associate the records with the Veteran's claims file.

3.  After completing the items above, afford the Veteran an additional medical examination to assess the current severity of the Veteran's ulcerative colitis.  The complete claims file should be made available to the examiner who should indicate in the examination report that he or she has reviewed the record.  All tests and studies deemed necessary should be completed.

4.  After ensuring compliance with items one through three, conduct any other development deemed necessary or raised by the record.

5.  Finally, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




